Citation Nr: 1539157	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spine forminal narrowing at L4-5 (low back disability).

2. Entitlement to an initial rating in excess of 10 percent for right bicep tendonitis (right arm disability).

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.  

The claim for TDIU is inferred with the claims for increased ratings and evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Board hearing, the Veteran reported that his low back disability and right arm disability may have worsened since the last VA examinations.  New examinations would help to ensure the evidence reflects his current level of disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Additionally, at the Board hearing and examinations, the Veteran reported flare-ups in low back symptoms with prolonged activity, bending, and lifting and flare-ups in right arm symptoms with excessive motion and over-head activities.  The examiner should address whether there is any additional functional loss during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The claim for TDIU is inexplicably intertwined with the claims for increased ratings, and the RO should complete appropriate notice and assistance for that claim on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran appropriate notice for the TDIU claim, complete any necessary development, and adjudicate the issue.

2. Schedule the Veteran for an examination for his low back and right arm disabilities.  The examiner should complete all appropriate testing and address the following:

a. Measure and record the current level of limitation and functional impairment associated with the low back disability.  At the February 2011 and January 2013 examinations, the Veteran reported flare-ups in back symptoms with prolonged activity, bending, and lifting.  He also noted increased symptoms with his back in the mornings when getting out of bed.  The examiner should provide an opinion on the degree of impairment during any current flare-ups and also estimate the degree of impairment during flare-ups at the time of February 2011 and January 2013 examinations.

b. Measure and record any associated radiculopathy symptoms, if present.

c. Measure and record the current level of limitation and functional impairment associated with the right arm disability.  At the February 2011 and January 2013 examinations, the Veteran reported flare-ups in right arm symptoms with excessive motion and lifting the arm over his head.  He also noted increased symptoms in the mornings when getting out of bed.  The examiner should provide an opinion on the degree of impairment during any current flare-ups and also estimate the degree of impairment during flare-ups at the time of February 2011 and January 2013 examinations.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




